Citation Nr: 0734874	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  04-44 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to service connection for chloracne, claimed 
as due to inservice herbicide exposure.  

2. Entitlement to service connection for peripheral 
neuropathy of the right leg.  

3. Entitlement to service connection for peripheral 
neuropathy of the left leg. 

4. Entitlement to service connection for Hashimotos's 
thyroiditis and Sjogren's syndrome. 

5. Entitlement to service connection for arthritis of the 
legs and feet.  

6. Entitlement to service connection for hypertension.  

7. Entitlement to an initial rating greater than 50 percent 
for post-traumatic stress disorder.  

8. Entitlement to an initial rating greater than 20 percent 
for diabetes mellitus, type II.  

9.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, had active service from 
November 1968 to June 1970.  He served in the Republic of 
Vietnam from May 1969 to June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO).  In November 2002 a rating 
decision granted service connection for post-traumatic stress 
disorder and assigned an initial 50 percent rating, and 
granted service connection for diabetes mellitus, type II, 
(on the basis of presumed herbicide exposure during service 
in the Republic of Vietnam) and assigned an initial 20 
percent rating.  A January 2005 rating decision denied 
service connection for the disorders for which service 
connection is claimed in this appeal.  

Subsequently, a May 2006 rating decision granted an effective 
date for service connection for the veteran's diabetes 
mellitus, which had previously been granted effective July 9, 
2001, retroactive to May 8, 2001.  That grant included a 
retroactive award for the 20 percent disability rating for 
diabetes.  

Lastly, the Board notes that in September 2003 the veteran 
claimed service connection for, among other things, arthritis 
of the legs and hands.  The January 2005 rating decision 
denied service connection for arthritis of the legs and feet.  
The RO has not yet adjudicated the claim for service 
connection for arthritis of the hands and, so, this claim 
remains outstanding and is referred to the RO for appropriate 
consideration.  

In July 2007, the appellant failed to appear for a scheduled 
hearing on appeal before a Veterans Law Judge.  The appellant 
has neither given good cause for failure to appear nor asked 
that the hearing be rescheduled; therefore, the hearing 
request is deemed withdrawn.  38 C.F.R. § 20.704 (2007).  The 
record reflects that he subsequently perfected a new appeal 
on the claim for a total disability rating based on 
individual unemployability due to service-connected 
disabilities, and that he has requested a hearing on that 
issue.

Thus, the issue of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO. 


FINDINGS OF FACT

1.  Chloracne, claimed as due to inservice herbicide 
exposure, is not shown prior to February 2004, many years 
after the veteran's possible last inservice exposure to 
herbicides in the Republic of Vietnam and is unrelated to his 
military service.  

2.  The veteran does not have acute or subacute peripheral 
neuropathy of either lower extremity; his current peripheral 
neuropathy is chronic and not shown to be related to military 
service, including his presumed herbicide exposure during his 
service in the Republic of Vietnam and is not clinically 
shown to be related to his service-connected diabetes 
mellitus.  

3.  The veteran's Hashimotos's thyroiditis and Sjogren's 
syndrome first manifested years after active service and are 
not shown to be related to military service, including his 
presumed herbicide exposure during his service in the 
Republic of Vietnam.  

5.  Arthritis of the veteran's legs and feet is not shown 
until decades after the veteran's service and is not shown to 
be otherwise related to service or a service-connected 
disorder.  

6.  Hypertension first manifested years after the veteran's 
active service, is unrelated thereto and is not caused by a 
service-connected disorder but is aggravated by his service-
connected type II diabetes mellitus.  

7.  Post-traumatic stress disorder is shown to be productive 
of a disability picture that equates to occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as impaired affect; impairment of short-
term memory; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

8.  Diabetes mellitus does not require regulation of the 
veteran's activities and he does not have to take insulin to 
control his diabetes. 


CONCLUSIONS OF LAW

1. Chloracne was not incurred in or aggravated by service and 
service connection for chloracne may not be presumed based on 
inservice herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 
1131, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2007).  

2. Peripheral neuropathy of the right leg was not incurred in 
or aggravated by service; service connection for peripheral 
neuropathy may not be presumed based on the one-year 
presumption for a chronic disease and may not be presumed 
based on inservice herbicide exposure, and peripheral 
neuropathy of the right leg is not proximately due or the 
result of service-connected diabetes mellitus.  38 U.S.C.A. 
§§ 1110, 1112, 1116, 1131, 1137, 5107(b) (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2007).

3. Peripheral neuropathy of the left leg was not incurred in 
or aggravated by service; service connection for peripheral 
neuropathy may not be presumed based on the one-year 
presumption for a chronic disease and may not be presumed 
based on inservice herbicide exposure, and peripheral 
neuropathy of the left leg is not proximately due or the 
result of service-connected diabetes mellitus.  38 U.S.C.A. 
§§ 1110, 1112, 1116, 1131, 1137, 5107(b) (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2007).

4. Hashimotos's thyroiditis and Sjogren's syndrome, were not 
incurred in or aggravated by service; and service connection 
may not be presumed based on the one-year presumption for a 
chronic disease and may not be presumed based on inservice 
herbicide exposure and they are not proximately due or the 
result of service-connected diabetes mellitus or PTSD.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2007).

5. Arthritis of the legs and feet was not incurred in or 
aggravated by service; service connection for arthritis may 
not be presumed based on the one-year presumption for a 
chronic disease and is not proximately due or the result of 
service-connected diabetes mellitus or PTSD.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309, 3.310 (2007).

6.  Hypertension was not incurred in or aggravated by 
service; service connection for arthritis may not be presumed 
based on the one-year presumption for a chronic disease and 
is not proximately due or the result of service-connected 
diabetes mellitus or post-traumatic stress disorder; but the 
veteran's hypertension is aggravated by his service-connected 
type II diabetes mellitus.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 
3.310 (2007).

7.  The criteria for an initial rating in excess of 50 
percent for post-traumatic stress disorder are not met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.130, Diagnostic Code 9411 (2007).  

8.  The criteria for an initial rating higher than 20 percent 
for diabetes mellitus are not met.  38 U.S.C.A. § 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist 
claimants in substantiating VA claims.  See 38 U.S.C.A. 
§§ 5103, 5103A and 38 C.F.R § 3.159.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) VA must notify a claimant of the 
information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant must provide.  VA must request any evidence in a 
claimant's possession that pertains to the claim.  See 38 
C.F.R. § 3.159.  But, VA is not required to provide a 
predecisional adjudication of what evidence is needed to 
grant a claim because "the duty to notify deals with 
evidence gathering, not analysis of already gathered 
evidence" nor is VA required to provide notice "upon 
receipt of every piece of evidence or information."  
Locklear v. Nicholson, 20 Vet. App. 410, 415 (2006).  

In service connection claims, the notice must also state what 
is needed to substantiate all five elements of a service 
connection claim, which are: 1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A review of the record shows the veteran was provided with 
pre-adjudication VCAA notice as to the claims for service 
connection for Hashimoto's thyroiditis, Sjogren's syndrome, 
arthritis of the legs, and hypertension, by letter, dated in 
October 2003.  He was provided VCAA notice as to the claims 
for service connection for chloracne and peripheral 
neuropathy, by letter, dated in September 2004.  In each 
instance, he was notified of the evidence needed to 
substantiate a claim of service connection, namely, evidence 
of an injury, disease, or event causing an injury or disease 
during service; evidence of current disability; and evidence 
of a relationship between the current disability and the 
injury, disease, or event causing an injury or disease during 
service.  The notice included the type of evidence needed to 
substantiate the claims of service connection, that is, 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability; 
and evidence of a relationship between the current disability 
and the injury or disease or event, causing an injury or 
disease, during service.  The veteran was also notified that 
VA would obtain service records, VA records, and records from 
other Federal agencies, and that he could submit private 
medical records or authorize VA to obtaining private medical 
records on his behalf.  

With respect to the claims for initial increased ratings for 
post-traumatic stress disorder and diabetes, where, as here, 
the claim of service connection has been granted and a 
disability rating has been assigned, the claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  

Furthermore, once a claim of service connection has been 
substantiated, the filing of a notice of disagreement with 
the RO's decision as to the assigned ratings does not trigger 
additional notice under 38 U.S.C.A. § 5103(a).  Therefore, 
further VCAA notice under 38 U.S.C.A. § 5103(a) is no longer 
applicable in the claims for increase.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

After service connection for post-traumatic stress disorder 
and diabetes was granted, the veteran disagreed with the 
assigned evaluation, and the issue became entitlement to 
initial higher ratings.  

When VCAA notice is given as to an original service 
connection claim, further VCAA notice of "downstream" 
issues, e.g., an initial rating or effective date, is not 
required.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  
Furthermore, even if such notice was required, the claimant 
was notified of the law and regulations governing rating 
service-connected disorders by letter of March 2006, as well 
as effective dates, and his claims were subsequently 
readjudicated in a supplemental statement of the case. 

In summary, the documents substantially comply with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence), of Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); and, 
of Pelegrini, supra (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
five elements of a service connection claim), aff'd Hartman 
v. Nicholson, --- F.3d ----, 2007 WL 1016989 (C.A. Fed. 
2007).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  

The veteran was afforded the opportunity to testify at a 
personal hearing before a Veterans Law Judge, but he failed 
to appear for a hearing scheduled in July 2007.  The RO has 
obtained the veteran's service medical records and VA 
treatment records.  The veteran has submitted private medical 
treatment records. 

VA conducted the necessary medical inquiry in an effort to 
substantiate the claims for service connection and he was 
afforded VA examinations for the claims for higher initial 
ratings.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c).  Although he was 
not provided VA examinations as to several of his service 
connection claims, the record reflects that there is no 
competent medical evidence suggesting that the claimed 
disabilities are related to service, including no lay 
assertions of a continuity of symptoms since service.  Thus, 
an examination or opinion is not necessary under the criteria 
of 38 C.F.R. § 3.159.  See Duenos v. Principi, 18 Vet. App. 
512 (2004); Charles v. Principi, 16 Vet. App. 370 (2002).

The Board note that the RO scheduled the veteran for a VA 
examination to clarify the etiology of his peripheral 
neuropathy; however, he failed to report for that 
examination.  The Board notes that he has not since offered 
any explanation for his failure to report, or requested the 
opportunity to appear for another examination.  Therefore, 
the Board will decide this claim based on the evidence of 
record. 38 C.F.R. § 3.655 (2007).

The veteran has not identified any additionally available 
evidence for consideration in his appeal.  As there is no 
indication that the veteran was unaware of what was needed 
for claim substantiation nor any indication of the existence 
of additional evidence for claim substantiation, the Board 
concludes that there has been full VCAA compliance.  

Service Connection

Principles of Service Connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2006).   

Certain conditions, such as arthritis, hypertension, organic 
diseases of the nervous system, and endocrine diseases, e.g. 
Hashimoto's thyroiditis, will be presumed to have been 
incurred in service if manifested to a compensable degree 
within 1 year after service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  

Service connection requires that there be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The absence of any one element will 
result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006). 

Service connection will be granted on a secondary basis for 
disability that is proximately due to or the result of an 
already service-connected condition.  38 C.F.R. § 3.310(a).  
Service connection will be granted for aggravation of a non-
service-connected condition that is proximately due to or the 
result of an already service-connected disability but, 
however, compensation is limited to the degree of disability 
(and only that degree) over and above the degree of 
disability existing prior to the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310. See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre- 
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.

The Board must weigh the evidence of record and assess its 
credibility and probative value.  38 U.S.C.A. § 7104(a) (West 
2002); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. 
§ 3.303(a).  If the preponderance of the evidence is against 
the claim, it is denied but if the preponderance of the 
evidence supports of the claim or is in equal balance, the 
claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. 
§ 3.102.  

Herbicide Exposure

A veteran, who served in the Republic of Vietnam between 
January 1962 and May 1975, is presumed to have been exposed 
during such service to herbicide agents to include that which 
is commonly referred to as Agent Orange.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(6)(iii). 

However, mere exposure to Agent Orange is not a compensable 
occurrence.  See 38 U.S.C. § 1116; see also 38 U.S.C. 
§ 3.309(e); Combee v. Brown, 34 F.3d 1039, 1045 (Fed. Cir. 
1994) and Winsett v. West, 11 Vet. App. 420, 425 (1998).  

The list of diseases that may be presumed to have resulted 
from exposure to certain herbicide agents such as Agent 
Orange includes chloracne or other acneform disease 
consistent with chloracne, and acute and subacute peripheral 
neuropathy.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii) 
and 3.309(e).  

38 C.F.R. § 3.307(a)(6)(ii) provides that:

The diseases listed at Sec. 3.309(e) shall have 
become manifest to a degree of 10 percent or more 
at any time after service, except that chloracne 
or other acneform disease consistent with 
chloracne [and] acute and subacute peripheral 
neuropathy shall have become manifest to a degree 
of 10 percent of more within a year [] after the 
last date on which the veteran was exposed to an 
herbicide agent during active military [] service. 

Note 2 to 38 C.F.R. § 3.309(e) states that "[f]or the 
purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset."  

This presumption, however, applies only to acute and subacute 
peripheral neuropathy and not to chronic peripheral 
neuropathy.  In fact, "VA has determined that the evidence 
against an association between herbicide exposure and chronic 
peripheral neuropathy outweighs the evidence for such an 
association."  61 Fed. Reg. 57586, 57587 (November 7, 1996).  

When a claim disability is not on the list of presumptive 
diseases, a veteran is not precluded from establishing 
service connection with proof of actual direct causation. 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

So, the Board must also consider the issue of whether the 
veteran is entitled to service connection for chloracne, 
peripheral neuropathy, Hashimoto's thyroiditis or Sjogren's 
syndrome on a direct incurrence basis, due to Agent Orange 
exposure.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  

Background

The veteran's service medical records are negative for the 
disorders for which service connection is claimed.  
Specifically, his only three recorded blood pressure readings 
were 120/80, 110/70, and 132/72.  His service personnel 
records show that he served in the Republic of Vietnam from 
May 1969 to June 1970.  

Treatment records of 1982 to 1999 from Dr. Lewis show that in 
October 1984 the veteran had mild hypertension, possibly due 
to anxiety or caffeine use.  In December 1986 he had left 
ulnar neuritis.  In February 1996 he had eczema of the hands.  
In January 1998 he had a lumbar strain.  In February 1998 he 
was treated for papillomas under both arms and on the right 
eyelid as well as a penile cyst.  The diagnoses were 
seborrheic keratosis and a sebaceous cyst.  In April 1998 he 
had back pain which radiated down the back of a leg.  After 
having puzzling symptoms in June 1998, Sjogren's syndrome was 
diagnosed in July 1998.  

In December 1999 Dr. Hutton reported that for the past three 
years the veteran had had leg spasms which were felt to be 
atypical restless leg syndrome.  A second symptom was one of 
probable tarsal tunnel syndrome.  Other heath issues included 
hypertension and Sjogren's syndrome.  His blood pressure was 
180/112 and he apparently had quite labile blood pressure.  

Records of Dr. Murray from 1999 to 2001 show that in December 
1999 it was noted that with Sjogren's syndrome the veteran 
was at a higher risk for being hypothyroid.  In February 2000 
a trial of Synthyroid was initiated.  Diagnoses latter in 
2000 include Hashimoto's thyroiditis and hypothyroidism.  

Dr. Hutton stated in January 2000 that the veteran had some 
hip pain with some deep radiation of pain but without 
neuritic or radicular features.  He did not have changes in 
the lower extremities suggestive of a peripheral neuropathy.  
He had bilateral tarsal tunnel syndrome and decompressive 
surgery was recommended.  Nevertheless, it was also reported 
the veteran's bilateral tarsal tunnel syndrome was almost 
certainly related to the veteran's weight, his slightly 
slowed peroneal motor conduction might also reflect a very 
mild peripheral neuropathy, increasing his susceptibility to 
tarsal tunnel syndrome.  

In January 2000 Dr. Witham reported that autoimmune profile 
studies indicated that the veteran did not have an acute 
inflammatory disease that warranted aggressive 
immmunosuppressive therapy.  

A January 2000 treatment note of Dr. Huff states that the 
veteran had had bilateral tarsal tunnel syndrome for at least 
a couple of years.  A history of Sjogren's syndrome and 
possibly Hashimoto's thyroiditis was noted.  He had a 
somewhat overlying peripheral neuropathy.  He had tarsal 
tunnel decompressive surgery of the ankles in January and 
February 2000.  

In May 2000 Dr. Tsjui reported that the veteran had Sjogren's 
syndrome with peripheral neuropathy, osteoarthritis, and 
hypertension and was disabled by the combination of these 
conditions.  Most bothersome were Sjogren's syndrome, 
peripheral neuropathy, and osteoarthritis.  He could not 
perform his duties as a corrections officer and it was 
recommended that he take a job as a control room attendant.  
A May 2000 treatment record reflects diagnoses of Sjogren's 
syndrome; peripheral sensory neuropathy of the lower 
extremities, which might be related to Sjogren's syndrome, 
with numbness, paresthesia, and dysesthesia; suspected 
osteoarthritis of the hips and knees; and hypertension, 
poorly controlled.  

VA outpatient treatment records show that in January 2002 it 
was noted that although Shirmer's test was negative, 
bilaterally, it was still possible that the veteran had 
Sjogren's syndrome.  In May 2002 it was reported that he had 
psoriasis.  

On VA psychiatric examination in September 2002 the veteran's 
claim file was reviewed.  In the past he had been given a 
Global Assessment of Functioning (GAF) score of 45.  In 
August 2002 Prozac was helping his depression and he had 
better mood stability.  He was seen in group therapy at a 
post-traumatic stress disorder clinic but individual 
psychotherapy had been discontinued. He had recurrent 
disturbing recollections of his Vietnam service but did not 
recall his nightmares.  He felt drawn to watch movies about 
Vietnam to determine how realistic they were but tried to 
avoid thoughts, feelings, and conversations about Vietnam.  
He had diminishment of interest and participation in 
activities and had severe emotional detachment and numbing as 
well as a significant restriction of affect.  He had ongoing 
symptoms of increased arousal and had sleep disturbance.  He 
had used a machine as a sleep aid since 1996 due to sleep 
apnea.  He had problems with anger and irritability.  He did 
not have quite severe difficulties concentrating and focusing 
on tasks at hand during the evaluation.  He reported being 
quite alert and vigilant.  He avoided crowds and in the past 
had had a startle response.  

The veteran had had to be accommodated in his work due to 
significant health problems and this appeared to be due to 
Sjogren's syndrome and possibly peripheral neuropathy.  After 
switching to other duties, he had been terminated just short 
of his one year probation period because his health problems 
had caused him to miss work but he believed that his 
irritability had likely played a role.  He also received 
Social Security disability retirement pay.  

On mental status examination the veteran was causally 
dressed.  He was somber and emotionally detached but also 
quite circumspect.  He tended to keep his thoughts and 
feeling to himself.  He was fully oriented and there was no 
evidence of hallucinations or delusions.  His memory for 
recent and remote events was satisfactory.  He had a 
constricted range of affect and was tense, emotionally 
distant and detached.  He had significant underlying 
dysphoria.  He rated his depression at 7 on a scale of 10.  
His energy level was low, as was his self-esteem, 
concentration, and his libido, which had been absent for 
several years.  He had sleep disturbance but denied suicidal 
ideation.  H appeared to have significant anhedonia.  He had 
no close interpersonal interactions with others.  He had 
chronic and severe post-traumatic stress disorder.  He also 
had a major depressive disorder that was intimately linked 
with his post-traumatic stress disorder symptoms.  He had 
ongoing, moderately severe depressive difficulties despite 
treatment with Prozac.  He had had a considerable adverse 
impact occupationally due to emotional detachment and 
withdrawal as well as anger an irritability, and these 
appeared to have contributed to his having been fired as well 
as having other physical difficulties.  It was noted that he 
lived in significant isolation from the community and was 
very emotionally distant and detached.  His GAF score was 50, 
with serious impairment of social and occupational 
functioning and his highest GAF score in the past year was 
also likely in the 50s range.  

On VA examination in July 2002 it was stated that there was 
no evidence that the veteran had diabetes mellitus.  

In December 2003 the veteran submitted a copy of an article 
indicating that those with post-traumatic stress disorder 
were more likely to have an autoimmune disease, such as 
arthritis, psoriasis, and hypothyroidism.  

On VA examination in November 2003 the veteran reported that 
bilateral tarsal tunnel syndrome had been diagnosed in late 
1999.  In early 2000, symptoms of arthritis in his knees and 
hips had started and he now had symptoms in his ankles and 
toes.  He had constant burning of the soles of his feet.  It 
was reported that he had had osteoarthritis associated with 
Sjogren's syndrome, which had existed since 2000.  That 
condition was not due to injury but had developed slowly 
between 1999 and 2000 and involved his hips, knees, and 
ankles.  The symptoms were aching joints, shuffling gait, and 
limited ability to walk.  Also, functional impairment from 
this condition was an inability to sit for long periods due 
to hip pain.  He could only walk short distances.  In the 
past, he had missed work due to these symptoms.  The 
Sjogren's syndrome also involved his hands.  His hypertension 
had existed since 1994 and he had taken medication for it 
since 1999.  Due to his physical disabilities he was unable 
to garden or push a lawn mower.  His ability to walk or climb 
stairs was limited.  He was last employed in 2001.  

On physical examination the veteran had edema of the legs.  
His gait was abnormal and he had "tired" legs.  X-rays 
revealed his hands were within normal limits as were his left 
tibia and fibula but he had minimal medial compartment joint 
space narrowing and quadriceps insertion spur of the right 
knee, which was a nonspecific, presumably ostephytic process.  

The diagnoses were arthritis of both hands and both legs as 
well as hypertension.  The effect of the conditions was his 
inability to continue to serve as a corrections officer.  

A January 2004 psychiatric evaluation at the Peninsula 
Community Mental Health Center revealed that the veteran was 
well groomed.  His behavior was appropriate.  He was fully 
oriented, his thought processes were coherent and logical, 
and his thought content was well formed.  His affect was 
fairly flat and his mood was depressed.  His judgment was 
good and he had average to above average insight and 
judgment.  

VA outpatient treatment records show that in February 2004 
the veteran had changes of eczema and chloracne over both 
forearms had presented with a papulo-squamous eruption.  On a 
separate examination in that month he had edema of both lower 
extremities and decreased standard filament to light touch on 
the toes and soles, bilaterally, but no skin rash.  The 
diagnoses included non-insulin dependent diabetes with 
diabetic neuropathy of both lower extremities.  In June 2004 
it was felt that insulin would not be needed to control the 
veteran's diabetes.  In July 2004 he had biopsies of acute 
skin rashes on multiple bodily areas which had spontaneously 
resolved.  He possibly had had psoriasis but it was suspected 
that he had acroangiodermatitis, a variant of stasis 
dermatitis, which had resolved.  In August 2004 his GAF score 
was 40.  

On official examination in June 2004 it was reported that the 
veteran had had diabetes for four years.  He had had diabetic 
ketoacidosis and been hospitalized once but not in the past 
year.  He did not have problems with hypoglycemia.  On 
average, he saw a physician six times yearly for his 
diabetes.  As a result of his diabetes, he had tingling and 
numbness of his feet due to swelling.  He urinated 8 times 
during the day, at intervals of 2 hours, but not at night.  
He did not have urinary incontinence.  He took oral 
medication for diabetes.  He complained of blurred vision due 
to diabetes but had no retinopathy.  He claimed that diabetes 
had caused lichen planus and eczema, a problem which had been 
present for the past 3 years, but had not been told it was 
due to diabetes.  He had had hypertension, for which he took 
medication, for 6 years.  He had impotence and fatigue due to 
diabetes.  Edema, from weight gain and hypertension, made it 
difficult to walk.  

On physical examination the veteran had hyperpigmented lichen 
ruber planus lesions with hyperpigmentation.  He had pitting 
edema of the lower legs.  Peripheral nerve examination was 
within normal limits.  Motor and sensory function was within 
normal limits.  The diagnoses included diabetes mellitus, 
type II, essential hypertension, as well as lichen ruber 
planus which was a complication of diabetes because it came 
up only in the last few years at around the same onset time 
as the diabetes.  It was noted that the veteran's diabetes 
did not cause any restriction of activities. 

It was reported that "[w]ithout speculation, the claimant 
does not have a non-diabetic condition that is aggravated by 
the diabetes as follows: the veteran is very obese with 
essential hypertension and his hypertension and obesity is 
[sic] aggravated by his diabetes because he is taking 
Glyburide, which increases insulin excretion and makes him 
more hyperinsulinemic and raises his blood pressure."  

However, in an addendum it was reported that the veteran had 
had hypertension for the past 6 years and it was less likely 
related to the diabetes since its' onset was prior to the 
onset of diabetes.  His hypertension was more likely related 
to his obesity.  

On official psychiatric examination in June 2004 the 
veteran's records were reviewed.  It was noted that the 
veteran lived alone.  He reported that he received Social 
Security benefits for Sjogren's syndrome but had been told by 
VA that he did not have it.  His appetite had increased and 
his weight was 290 lbs but his energy and socialization were 
decreased.  He felt anhedonic.  After service he had had 
several jobs but had worked as a Corrections Officer for 
almost 20 years.  He had requested accommodations in that job 
due to medical issues but was fired after a number of 
complaints were filed against him.  During that time he had 
been abusing multiple drugs.  

The veteran underwent individual psychotherapy once every two 
to four months.  He had anger issues, did not like being in 
crowds, and was isolated.  At the examination he was casually 
dressed but walked with a limp.  His affect was subdued but 
showed a full range.  His speech was normal in rate and tone.  
He was goal-oriented.  He had vague suicidal ideation and was 
depressed but not psychotic.  The diagnoses were post-
traumatic stress disorder, substance-induced mood disorders, 
and major depression secondary to multiple medical issues.  
His current GAF ranged from 60 to 65.  He was competent and 
able to manage his own finances.  

On official examination in January 2005 it was reported that 
the veteran had had chloracne since February 2004.  He had 
itching, shedding, and crusting which occurred constantly.  
The areas involved were exposed to the sun, including the 
hands and arms.  Over the past 12 months he had used only 
topical medications but there was no functional impairment 
from the skin condition.  It was reported that he had 
neuropathy due to diabetes since 1999 which affected his 
feet, causing constant tingling and numbness as well as 
abnormal sensations and pain.  These symptoms had reportedly 
caused him to lose time from work.  

On physical examination the veteran had hyperpigmentation on 
his face but the skin lesions were not associated with 
systemic disease.  Neurologically, motor and sensory 
functions were within normal limits.  There was 3+ pitting 
edema of his lower extremities.  The diagnoses were 
chloracne, manifested by a facial rash, and diabetic 
neuropathy, manifested by tingling.  

VA outpatient treatment records show that in October 2005 the 
veteran had had a rash on his arms for the past 6 years.  The 
assessment was that he had chronic itching leading to 
excoriations and erosions.  It was noted that this was often 
seen in those with post-traumatic stress disorder and users 
of cocaine and amphetamines.  

In a December 2005 statement a co-worker of the veteran's 
stated that when employed as a Correction 0fficer.  The 
veteran had become progressively more detached from others 
and isolated himself from others.  He did not seem to be able 
to develop or maintain close relationships with others.  He 
had also become more moody and angry with other employees.  
He still isolated himself and had only limited interactions 
with others.  

In VA Form 21-8940, Application for Increased Compensation 
Based on Unemployability of May 2006 the veteran reported 
having last worked in May 2001.  

Records from the Social Security Administration reflect that 
in July 1998 Dr. Witham reported that it was most likely that 
the veteran had Sjogren's syndrome.  His dry eyes, dry mouth, 
and increased size of salivary glands were consistent with 
this disease.  Also typical of this were joint difficulties, 
muscle stiffness, and relative leg weakness.  In January 2000 
Dr. Hutton stated that the veteran's periodic limb movements 
of sleep, a variant of restless leg syndrome, had completely 
resolved.  He had sensory deficits in the soles of his feet 
and had positive bilateral Tinel's sign at the tarsal 
tunnels.  There were no sensory changes in the lower 
extremities to suggest peripheral neuropathy nor was there 
evidence in the feet of intrinsic muscle atrophy.  He had 
bilateral tarsal tunnel syndrome.  In May 2000 Dr. Tsuji 
reported that the peripheral sensory neuropathy with lower 
extremities numbness, paresthesia, and dyesthesia might be 
related to Sjogren's syndrome, and osteoarthritis of the hips 
and knees was suspected.  In a separate letter of that same 
date that physician reported that the veteran was disabled 
due to Sjogren's syndrome with peripheral neuropathy, 
osteoarthritis, hypertension, and sleep apnea.  

On official psychiatric examination in November 2006 the 
veteran's claim file was reviewed.  He had been fired from 
his job in the sheriff's office during a probationary period 
to accommodate his work schedule due to medical issues.  He 
had had 17 months of weekly therapy from 2005 to early 2006 
but now refuse group therapy because of intense emotional re-
experiencing during such sessions.  He had lived alone for 
over 20 years.  He avoided crowds.  He became irritable and 
angry when driving through rush hour traffic.  He complained 
of anxiety and physiologic reactivity when helicopters or 
other aircraft would fly low overhead.  He was easily 
startled by loud sounds.  In the past, he had been 
hyperviligant.  He had been treated with anti-depressants but 
now took Prozac.  He had not required psychiatric 
hospitalization or psychiatric emergency room visits.  He 
reported having changes of emotional reactivity, angry 
outbursts, suspiciousness, and anxiety toward others that had 
resulted in unemployment since 2001.  As well, he reported 
smoking marijuana in an effort to help him be more sociable.  
He lived alone in a reclusive life with few hobbies or other 
outlets.  When exposed to triggers that resembled his 
inservice trauma he responded with anger, irritability, body 
tension, and racing heart.  He had not abuse alcohol since 
having lost his job in 2001.  

On mental status examination the veteran was only a fair 
historian.  His orientation was normal.  His appearance, 
behavior, and hygiene were appropriate.  His affect and mood 
were depressed and his mood was also anxious.  His ability to 
communicate, concentration, and his speech were normal.  He 
had no hallucinations, delusions or obsessional rituals.  
This thought processes were normal.  There was no impairment 
of judgment or abstract thought.  His memory was abnormal 
with mild deficits, e.g., forgetting names, directions or 
recent events.  There was no suicidal or homicidal ideation.  
His behavioral, cognitive, social, and affective or somatic 
symptoms were attributed to post-traumatic stress disorder.  
He had difficulty in routine social interactions.  He had had 
two failed marriages and had few friends.  He was impatient 
with others in the general public and was easily frustrated 
and angered.  He had intrusive thought of past combat 
experiences.  

The diagnoses were post-traumatic stress disorder and 
marijuana abuse, secondary to post-traumatic stress disorder 
to self-medicate as a maladaptive anti-anxiety agent to 
attempt improved social interactions without angry outbursts.  
Other diagnoses included hypertension, type II diabetes, 
peripheral neuropathy, and bilateral tarsal tunnel syndrome.  
The veteran's GAF score was 55.  He was mentally capable of 
managing his benefit payment and had no difficulty performing 
the activities of daily living.  He had difficulty 
establishing and maintaining effective work, social, and 
school relationships.  He had difficulty maintaining family 
role functions and intermittent inability to perform 
recreational or leisure pursuits.  He had no difficulty 
understanding simple or complex commands.  He did not appear 
to pose any threat or persistent danger or inquiry to himself 
or others.  He was in continued need for ongoing therapy for 
symptoms to treat anxiety, social avoidance, angry 
reactivity, and poor concentration.  

In January 2007 the veteran failed to attend an official 
examination which was scheduled to determine the nature and 
etiology of any peripheral neuropathy, including whether it 
was secondary to or aggravated by his service-connected type 
II diabetes mellitus.  

VA outpatient treatment records include an August 2006 
notation that, after a cursory examination, the veteran had 
diabetic peripheral neuropathy.  He was in a psychiatric 
treatment program in April 2007.  His GAF score at admission 
to that program was 35 and at discharge his GAF score was 47.  



Chloracne, claimed as due to inservice herbicide exposure

Initially, the Board notes that the veteran is service-
connected for lichen planus with leg involvement associated 
with service-connected diabetes mellitus, and evaluated as 10 
percent disabling.  

The January 2005 official examination yielded a diagnosis of 
chloracne which was manifested by a facial rash.  At that 
time it was reported that the veteran had had chloracne since 
February 2004.  This history was apparently based on a 
February 2004 VA outpatient treatment record when the 
chloracne reportedly affected the veteran's forearms.  As to 
this, subsequent biopsies did not confirm the presence of 
chloracne but of some other dermatological disorder that had 
resolved.  

However, the determinative matter is that there is no 
clinical evidence that any chloracne first manifested within 
one year of the veteran's last exposure to herbicides which 
would have been when he last served in the Republic of 
Vietnam in June 1970, as required for granting service 
connection for chloracne as presumptively due to such 
exposure.  None of the clinical records suggests that the 
veteran's chloracne is due to or the result of inservice 
herbicide exposure, or is otherwise attributable to his 
military service or any service-connected disorder.  
The article suggesting a higher incidence of psoriasis in 
those with post-traumatic stress disorder does not establish 
that the claimed chloracne is more prevalent in those with 
post-traumatic stress disorder.  There is also no lay 
evidence suggesting a continuity of symptoms between military 
service and the initial diagnosis.

Accordingly, service connection for chloracne is not 
warranted.  

Peripheral Neuropathy of the Legs

In this case, there is no confirmed diagnosis of acute or 
subacute peripheral neuropathy.  There is otherwise no 
clinical evidence establishing that the veteran had acute or 
subacute peripheral neuropathy that manifested within one 
year of his service discharge, much less any form of 
peripheral neuropathy that resolved within two years after 
service discharge.  

Accordingly, service connection for acute or subacute 
peripheral neuropathy is not warranted.  See Degmetich v. 
Brown, 104 F.3d 1328 (1997).  

In addition, VA has determined, on the basis of sound 
medical and scientific evidence, that a positive association 
does not exist between chronic peripheral nervous system 
disorders and herbicide exposure.  See 65 Fed. Reg. 59232-43, 
at 59238-9 (Nov. 2, 1999).  And, more recently, the Secretary 
has determined that a positive association does not exist 
between chronic persistent peripheral neuropathy and 
herbicide exposure.  See 67 Fed. Reg. 42605 (June 24, 2002).  

There remains for consideration, however, the issue of 
whether the veteran is entitled to service connection for 
peripheral neuropathy, which is not acute or subacute 
peripheral neuropathy, on a direct incurrence basis, due to 
Agent Orange exposure.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

The clinical evidence indicates that any peripheral 
neuropathy that the veteran has of the lower extremities 
first manifested many years after active service.  The 
veteran's peripheral neuropathy is shown to be chronic but of 
uncertain etiology.  Possible etiologies include diabetic 
neuropathy, as reflected in VA outpatient treatment record of 
February 2004 and official examinations in June 2004 and 
January 2005.  Radicular neurologic symptoms, stemming from 
nonservice-connected low back pathology was suggested by Dr. 
Lewis in April 1998.  Dr. Tsjui indicated in May 2000 that 
the peripheral neuropathy was due to Sjogren's syndrome, and 
Dr. Hutton indicated in December 1999 and January 2000 that 
neurologic symptom's in the veteran's feet were due to 
bilateral tarsal tunnel syndrome.  

With respect to whether the peripheral neuropathy of the 
lower extremities is due to his service-connected diabetes 
mellitus, there are clinical notations that suggest this in 
both outpatient treatment records and VA examination reports.  
However, the earliest and most persuasive clinical evidence 
indicates that the veteran has peripheral neuropathy which is 
due to nonservice-connected Sjogren's syndrome.  In this 
regard, the Board notes that peripheral neuropathy was 
identified in treatment records related to his Sjogren's 
syndrome prior to the earliest documented medical evidence of 
diabetes mellitus. 

The Board notes that the RO attempted to clarify this matter 
and obtain a definitive medical opinion in this regard.  
However, this was not possible because the veteran failed to 
attend, without any stated good cause, a VA examination that 
was scheduled for that purpose.  The regulation governing a 
failure to attend a VA rating examination is 38 C.F.R. 
§ 3.655(b).  "That regulation specifically provides that 
'[w]hen a claimant fails [without good cause,] to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.'  See 38 C.F.R. § 3.655(a) and (b)."  
Kowalski v. Nicholson, 19 Vet. App. 171, 176 - 77 (2005).  

Except that it did not manifest within a year of his last 
inservice exposure to herbicides, the etiology(ies) of any 
peripheral neuropathy of his lower extremities remains 
uncertain.  However, as noted, the earliest and most 
persuasive clinical evidence indicates that the veteran has 
peripheral neuropathy which is due to nonservice-connected 
Sjogren's syndrome.  Accordingly, service connection for 
peripheral neuropathy of the legs is not warranted. 

Hashimotos's thyroiditis and Sjogren's syndrome

The clinical evidence indicates that Hashimotos's thyroiditis 
and Sjogren's syndrome that the veteran has first manifested 
many years after active service.  Neither of these is a 
disease which VA has determined to be due to inservice 
exposure to herbicides and no persuasive clinical evidence to 
that effect has been presented.  Neither Hashimotos's 
thyroiditis nor Sjogren's syndrome are shown by medical 
evidence to be related to the veteran's military service, 
including any inservice exposure to herbicides.  Similarly, 
there is no competent evidence which suggests that either 
disorder is in any way related to any of the veteran's 
service-connected disorders.  In addition, there is no lay 
evidence of continuity of symptomatology between the 
veteran's service, and the first treatment for these 
disabilities.

The article suggesting a higher incidence of autoimmune 
disorders or hypothyroidism in those with post-traumatic 
stress disorder does not establish replace the requirement 
that there be medical nexus evidence of a causal 
relationship.  Such evidence is too general in nature to 
provide, alone, the necessary evidence to show that the 
veteran's disabilities are related to service, to include 
exposure to herbicides, or to a service-connected disability, 
including PTSD.  See Sacks v. West, 11 Vet. App. 314, 316-17 
(1998). The medical treatise, [textbook, or article] must 
provide more than speculative, generic statements not 
relevant to the veteran's claim but must discuss generic 
relationships with a degree of certainty for the facts of a 
specific case.  Wallin v. West, 11 Vet. App. 509, 514 (1998).  
The documents in the current case do not provide statements 
for the facts of the veteran's specific case.  Therefore, the 
Board concludes that they do not show to any degree of 
specificity a relationship or connection between his claimed 
disabilities and service or other service-connected 
disability.

Accordingly, service connection for Hashimotos's thyroiditis 
and Sjogren's syndrome is not warranted.  

Arthritis of the Legs and Feet

The service medical records are negative for arthritis of the 
veteran's legs and feet.  While there is clinical evidence of 
symptoms affecting is lower extremities, which first 
manifested years after active service, and there is also 
accompanying medical evidence that these symptoms are due to 
his nonservice-connected Sjogren's syndrome.  Significantly, 
his symptoms of the lower extremities are first shown after 
he developed Sjogren's syndrome.  

Not every manifestation of musculoskeletal symptomatology 
during service, including joint pain will permit a grant of 
service connection for arthritis if first shown as a clear-
cut clinical entity at some later date.  38 C.F.R. 
§ 3.303(b).  More to the point, although arthritis of the 
veteran's hands and legs was diagnosed on VA examination in 
November 2003, arthritis of the veteran's legs and feet has 
never been radiologically documented except that arthritis of 
the right knee was shown by X-rays but only as recently as 
November 2003, many years after the veteran's active service. 

However, even if the presence of arthritis throughout the 
legs and feet was presumed, there is no clinical evidence 
relating any arthritis of the lower extremities, including 
the knee, to his military service or to any service-connected 
disorder.  The article suggesting a higher incidence of 
arthritis in those with post-traumatic stress disorder does 
not establish replace the requirement that there be medical 
nexus evidence of a causal relationship.  As noted, such 
evidence is too general and speculative to provide, alone, 
the necessary evidence to show that the veteran's 
disabilities are related to service or to a service-connected 
disability.  The Board notes that there is also no lay 
evidence suggesting continuous symptoms since military 
service and the first medical evidence documenting arthritis.

Accordingly, service connection for arthritis of the 
veteran's legs and feet is not warranted.  

Hypertension

The evidence reflects that the onset of the veteran's 
hypertension was in about 1994 and pre-dates the onset of his 
diabetes.  The June 2004 medical opinion states that his 
hypertension is not due to or the result of his service-
connected diabetes but the onset of the hypertension is most 
likely due to either his obesity.  The Board finds this 
opinion to be the most probative evidence of record regarding 
the etiology of his hypertension.

However, that examination also yielded an unrefuted official 
medical opinion that the veteran's current hypertension is 
aggravated by his service-connected diabetes.  As noted, 
service connection will be granted for aggravation of a non-
service-connected condition to the degree of disability (and 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  See Allen, 7 Vet. App. at 
448.

Accordingly, service connection for hypertension on the basis 
of secondary aggravation is warranted.  

Claims for Increase 

General Rating Principles

A rating for a service-connected disability is determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based as far as 
practical on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Each disability is to be viewed in relation to its history. 
38 C.F.R. § 4.1.  However, where an increase in the level of 
a service- connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

In assigning an initial rating, following the award of 
service connection for the disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found -- a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two ratings shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that evaluation.  Otherwise, the lower evaluation will be 
assigned. 38 C.F.R. § 4.7.  



PTSD

As this is an initial rating case, consideration has been 
given to "staged ratings" for the condition over the period 
of time since service connection became effective. Fenderson 
v. West, 12 Vet. App. 119 (1999).  PTSD is currently rated 50 
percent disabling under Diagnostic Code 9411.  

Post-traumatic stress disorder is rated 50 percent under 
Diagnostic Code 9411 and encompasses occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name warrants a 100 percent rating.  

GAF "is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994)."  Richard v. Brown, 
9 Vet. App. 266, 267 (1996).   

A GAF score of 61 to 70 indicates that the examinee has some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functions pretty well with some 
meaningful interpersonal relationships.  A GAF score of 51 to 
60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with co-workers).  A GAF score 
of 41 to 50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  A GAF 
score of 31 to 40 indicates some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed person avoid friends, neglects 
family, and is unable to work).  

Reconciling the various reports into a consistent disability 
picture, two elements of the present disability emerge.  
First, the veteran has symptomatology that is associated with 
the rating criteria and symptomatology not covered in the 
rating criteria, but is associated with the diagnosis of 
post-traumatic stress disorder under the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM-IV), which is 
referred to in 38 C.F.R. Part 4, § 4.130 (rating mental 
disorders).  And two, while there has been some change in the 
severity of the symptoms, the change does not more nearly 
approximate the level of disability encompassed in the 
criteria for a 70 percent rating. 

In rating post-traumatic stress disorder, the Board will also 
consider any symptoms due to his intimately linked major 
depressive disorder.  As for symptoms associated with the 
diagnosis of post-traumatic stress disorder in DSM- IV, but 
not listed in Diagnostic Codes 9400 and 9411, such as sleep 
disturbance, nightmares, intrusive thoughts, startle 
response, flashbacks, and avoidance of activities that arouse 
recollections of his experiences in Vietnam, these symptoms 
do not raise to the level of reduced reliability and 
productivity required for a 70 percent rating.  Although the 
GAF scores range from a low of 35 to a high of 65, for the 
reason explained, the actual symptoms did not more nearly 
approximate the criteria for the 70 percent rating.  This 
includes consideration of the effects of his service-
connected psychiatric symptoms having contributed to his 
termination of his job.  But, as to this, theses symptoms 
were not the only cause of this event.  Rather, it is clear 
that his nonservice-connected physical symptoms also 
contributed to this, as did the veteran's abuse of drugs.  

The Board recognizes that vague suicidal ideation was 
identified during the June 2004 psychiatric examination.  
However, suicidal ideation was not found in the previous 
September 2002 VA examination or the subsequent November 2006 
examination.  Thus, this appears to be an isolated finding, 
and the preponderance of the evidence is against finding that 
he has suicidal ideation due to his PTSD.  Furthermore, he 
has repeatedly indicated that he experiences anger outbursts; 
however, these have been shown to result in periods of 
violence.  Although he has repeatedly been described as 
isolated, it was also noted during his most recent VA 
examination that he has a few friends.

In short, his symptoms have not been shown to result in 
deficiencies in most areas, due to such symptoms as suicidal 
ideation obsessional rituals which interfere with routine 
activities; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control with periods of 
violence; spatial disorientation; neglect of personal 
appearance and hygiene, or an inability to establish and 
maintain effective relationship

Taking into account all the evidence and for the above 
reasons, the Board finds that the preponderance of the 
evidence is against the claim for a rating higher than 50 
percent for post-traumatic stress disorder. 



Diabetes Mellitus

As this is an initial rating case, consideration has been 
given to "staged ratings" for the condition over the period 
of time since service connection became effective. Fenderson 
v. West, 12 Vet. App. 119 (1999).

Diabetes mellitus is currently rated 20 percent disabling 
under Diagnostic Code 7913.  The criteria for the next higher 
rating under DC 7913, 40 percent, are insulin dependence, 
restricted diet, and regulation of activities. 

Under Note 1 to 38 C.F.R. § 4.119, Diagnostic Code 7913, the 
RO has already rated separately the complications of diabetes 
mellitus, namely, diabetic neuropathy of each upper and lower 
extremity, tinea pedis, and erectile dysfunction.  No such 
claims for increase are currently before the Board.  

The veteran has not had to take insulin to control his 
diabetes at any time during this appeal; rather, he continues 
to take oral medication for control of his diabetes.  
Likewise, the VA examination in June 2004 reveals that 
regulation of his activities is not shown to be required to 
control his diabetes.  Treatment records also do not 
otherwise show that his disability requires regulation of 
activities, or that it has been manifested by ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider.  
As discussed in detail above, his peripheral neuropathy has 
not been shown to be due to his diabetes mellitus.  
Accordingly, the criteria for the next higher rating, 40 
percent, have not been met at any time during the appeal 
period. 




ORDER

Service connection is denied for chloracne, peripheral 
neuropathy of the right leg, peripheral neuropathy of the 
left leg, Hashimotos's thyroiditis and Sjogren's syndrome, 
and arthritis of the legs and feet.  

Service connection for hypertension on the basis of secondary 
aggravation is granted.

An initial rating in excess of 50 percent for PTSD is denied.  

An initial rating in excess of 20 percent for diabetes 
mellitus, type II, is denied. 


REMAND

The veteran filed a December 2006 notice of disagreement 
(NOD) after being notified of an RO denial of entitlement to 
a total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU rating).  A 
statement of the case (SOC) was issued in August 2007 
addressing that issue.  

In October 2007, the veteran filed a substantive appeal, VA 
Form 9, which perfected that appeal.  In that VA Form 9, he 
requested a hearing at the RO before a Veterans Law Judge.  
This is often called a travel Board hearing.  

Pursuant to 38 C.F.R. § 20.700(a) (2006), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  The veteran is entitled to a 
hearing before a Veterans Law Judge, either in person, or via 
video conference in lieu of an in-person hearing, if he so 
chooses.  38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. 
§ 20.700 (2006).  



To ensure procedural due process, the case is REMANDED to the 
RO for the following:

Schedule the veteran for a hearing before 
a Member of the Board at the regional 
office. 

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


